
	

115 HRES 976 IH: Expressing the sense of the House of Representatives that complete, verifiable, and irreversible human rights improvements in the Democratic People’s Republic of North Korea should be part of a United States strategy for a nuclear-free Korean peninsula and a free and open Indo-Pacific region.
U.S. House of Representatives
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		115th CONGRESS
		2d Session
		H. RES. 976
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2018
			Mr. Smith of New Jersey
					(for himself, Mrs. Hartzler, and Mr. Pittenger) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Expressing the sense of the House of Representatives that complete, verifiable, and irreversible
			 human rights improvements in the Democratic People’s Republic of North
			 Korea should be part of a United States strategy for a nuclear-free Korean
			 peninsula and a free and open Indo-Pacific region.
	
	
 Whereas the threat from nuclear proliferation from the Democratic People’s Republic of Korea (North Korea) is a clear and present danger to the United States and regional allies;
 Whereas the Administration’s efforts to engage in diplomatic negotiations to return American hostages and the remains of Americans killed during the Korean War, and to seek the complete, irreversible and verifiable denuclearization of the Korean peninsula are welcome and commendable achievements;
 Whereas the Government of North Korea continues to engage in systematic, widespread, and gross human rights violations, including arbitrary detentions, torture, forced abortion, human trafficking, particularly severe religious freedom abuses, public execution of political prisoners, the death of United States citizen Otto Warmbier and political purges of relatives and family members, including through the use of chemical weapons;
 Whereas these violations, including the creation of large refugee flows and famines, the abduction of Japanese, South Korean, and United States citizens, and the trafficking of North Korean citizens, remain a distinct threat to regional stability, whether or not North Korea possesses nuclear weapons;
 Whereas the human trafficking of North Korean citizens has provided the Government of North Korea with foreign currency which supports its efforts to avoid international sanctions and supports its nuclear ambitions;
 Whereas there remain an estimated 80,000 to 120,000 political prisoners in North Korea, detained in a system of political prison labor camps;
 Whereas in 2014, the United Nations Commission of Inquiry on Human Rights in the Democratic People’s Republic of Korea found that the violations perpetrated against the people of North Korea were established at the highest level of the Government of North Korea, and such gross human rights violations amount to crimes against humanity in many instances;
 Whereas the United Nations Commission of Inquiry on Human Rights in the Democratic People’s Republic of Korea also found that North Korean nationals forcibly repatriated by the Government of the People’s Republic of China are subject to torture, prolonged arbitrary detention and, in some cases, sexual violence, including invasive body searches;
 Whereas North Korean nationals found to have been in contact with officials or nationals from the Republic of Korea (South Korea) or with Christian churches or humanitarian aid workers may be forcibly disappeared into prison labor camps, imprisoned in ordinary prisons, or even summarily executed;
 Whereas the United Nations Commission of Inquiry on Human Rights in the Democratic People’s Republic of Korea urged the Chinese Government to caution relevant officials that repatriation of North Korean nationals could amount to the aiding and abetting of crimes against humanity where repatriations and information exchanges lead to the facilitation or commission of crimes against humanity in North Korea;
 Whereas China arrests, detains, or imprisons those individuals who try to assist North Korean refugees inside China’s borders; and
 Whereas, notwithstanding high-level advocacy by the United States, South Korea, and the Office of the United Nations High Commissioner for Refugees, China has forcibly repatriated tens of thousands of North Koreans: Now, therefore, be it
	
 That the House of Representatives— (1)requests that the President—
 (A)make complete, verifiable, and irreversible human rights improvements in the Democratic People’s Republic of Korea (North Korea) part of United States negotiating strategy with North Korea, the People’s Republic of China, and regional allies;
 (B)even in the event of concluding an agreement of a complete, verifiable and irreversible denuclearization of the Korean peninsula, condition economic or other assistance and the lifting of individual sanctions currently imposed on North Korean officials on complete, verifiable, and irreversible human rights improvements in North Korea;
 (C)seek the dismantling of North Korea’s political prison labor camps and the release of all political and religious prisoners, estimated at between 80,000 to 120,000;
 (D)as part of a comprehensive, ongoing negotiating strategy with North Korea, consult international experts about the strategic and political relevance of the cult of personality surrounding the Kim family (sometimes referred to as Juche), including by seeking options for addressing this quasi-religious ideology in talks with North Korea;
 (E)seek the Chinese Government’s compliance with its international obligations to protect and resettle North Korean refugees and to halt the trafficking of persons; and
 (F)consider placing any North Korean and Chinese officials complicit in the abuses described in the preamble of this resolution on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury under existing sanctions authorities;
 (2)requests that the Secretary of State submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate, not later than 90 days after the date of the adoption of this resolution, a report, that should include—
 (A)a strategy to realize the complete, verifiable, and irreversible human rights improvements in the Democratic People’s Republic of Korea (North Korea) and the protection of North Korean asylum seekers in China or elsewhere and including efforts to increase international coordination and cooperation, whether unilaterally, bilaterally, or multilaterally to address human rights in North Korea;
 (B)information about the system of prison labor camps in North Korea and options available for United States diplomacy to permanently close these camps and seek the release of an estimated 80,000 to 120,000 political and religious prisoners;
 (C)information and an assessment of efforts to provide uncensored news and other information into North Korea and whether additional resources are needed to expand such efforts;
 (D)information on efforts to stop the Government of North Korea and other countries from benefitting from human trafficking of North Korean citizens;
 (E)information about what sanctions are being employed as part of the effort to achieve complete, verifiable, and irreversible human rights improvements, including sanctions that may be employed under the International Religious Freedom Act of 1998 (22 U.S.C. 6401 et seq.), the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7101 et seq.), and the Global Magnitsky Human Rights Accountability Act (22 U.S.C. 2656 note);
 (F)information about the termination of any sanction with respect to the activities of the Government of the Democratic People’s Republic of Korea on officials and entities complicit in gross violations of internationally recognized human rights;
 (G)information on efforts to protect North Korean refugees in China and elsewhere and options for United States policy;
 (H)information on efforts to address individuals separated or forcibly removed from their families through displacement during the Korean War, enforced disappearances and abduction;
 (I)information on whether non-sanctioned medical assistance is reaching North Korea or is being blocked in China or elsewhere and whether the Administration needs any additional congressional authority if such humanitarian assistance is blocked;
 (J)information on how the provisions of the North Korean Human Rights Act and the North Korea Sanctions and Policy Enhancement Act of 2016 (Public Law 114–122; 22 U.S.C. 9201 et seq.), are being implemented and integrated into the overall strategy; and
 (K)information on efforts to repatriate the remains of Americans killed in action during the Korean War;
 (3)requests that the Administration consider using the voice and vote of the United States to establish an ad hoc or special international criminal tribunal, or a regional or international hybrid court, to investigate and remedy crimes against humanity and other atrocity crimes, as appropriate, in North Korea or those crimes targeting North Korean nationals in other countries such as China;
 (4)requests that the Administration consider section 104(a)(5) of the North Korea Sanctions and Policy Enhancement Act of 2016 (Public Law 114–122; 22 U.S.C. 9201 et seq.), which requires the President to impose mandatory penalties under United States law on any person that knowingly engages in, is responsible for, or facilitates serious human rights abuses by the Government of North Korea, as applying to any individual or entity that is complicit in the trafficking of North Korean refugees or the forced repatriation of North Korean refugees; and
 (5)requests that the Secretary of State, the Secretary of Homeland Security, the United States Ambassador to the United Nations, and the heads of other relevant United States agencies, assist in finding both temporary and durable solutions for North Korean asylum seekers in China or elsewhere.
